Opinion by
Lawrence, J.
From the testimony it appeared that the petitioner had “disclosed the limited information that he had at his disposal without any ■deception of any kind” and that there had not been an opportunity to amend the entry. Upon all the facts before the court it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.